FLYNN, J.,
dissenting in part. I concur with parts I, II, III and IV B of the thoughtful majority opinion. I respectfully dissent from the holding regarding financial orders in part IV A.
Prior to making its financial orders, the court made findings that from 1998 to 2002, the defendant “reduced” marital assets by approximately $2.9 million. I agree that as to approximately $650,000 of the $2.9 million that the court found was reduced or dissipated by the defendant, the findings were inaccurate. I disagree with the majority’s conclusion that this can be rendered harmless on the basis of this court’s finding that the trial “court’s finding that the defendant had *57diminished the marital assets did not fully take into account the 40,635 shares of General Electric stock that he had sold or given away.”
“This court cannot find facts or draw conclusions from primary facts found, but can only review such findings to determine whether they could legally, logically and reasonably be found and whether the trial court could thereby conclude as it did. Appliances, Inc. v. Yost, 186 Conn. 673, 676-77, 443 A.2d 486 (1982); Hallmark of Farmington v. Roy, 1 Conn. App. 278, 280-81, 471 A.2d 651 (1984).” (Internal quotation marks omitted.) Parkview Paving Co. v. New Haven, 13 Conn. App. 574, 575, 537 A.2d 1049, cert. denied, 207 Conn. 810, 541 A.2d 1240 (1988). We cannot guess as to the existence of a factual predicate. State v. Hoeplinger, 27 Conn. App. 643, 647, 609 A.2d 1015, cert. denied, 223 Conn. 912, 612 A.2d 59 (1992). As we stated in LaVelle v. Ecoair Corp., 74 Conn. App. 710, 721, 814 A.2d 421 (2003), “[t]his case must be reviewed on the facts found by the trial court.” (Internal quotation marks omitted.)
This is not an academic question. For example, the award was disproportionate with respect to real estate apportioned to these two spouses. The court awarded to the plaintiff title to two Connecticut houses that were valued at more than $1 million in the parties’ financial affidavits, but allotted to the defendant only an Ohio house worth between $372,000 and $500,000 that was burdened with a substantial mortgage, according to those same affidavits. Financial orders are part of a “carefully crafted mosaic . . . .” Ehrenkranz v. Ehrenkranz, 2 Conn. App. 416, 424, 479 A.2d 826 (1984). “Normally, when a portion of the court’s financial order is found to be flawed, we return the matter to the trial court for a new hearing on the ground that in marital dissolution jurisprudence, financial orders often are interwoven.” Rosato v. Rosato, 77 Conn. App. 9, 20, 822 A.2d 974 (2003). A remand of all financial orders is *58unnecessary only when the flawed financial order is severable, in that “it is not in any way interdependent with other orders and is not improperly based on a factor that is linked to other factors.” Smith v. Smith, 249 Conn. 265, 277, 752 A.2d 1023 (1999). In the present case, the erroneous calculation of the amount of marital assets that the defendant was alleged to have dissipated was not severable and was most definitely linked to other factors.
As in Ehrenkranz v. Ehrenkranz, supra, 2 Conn. App. 423, “[t]he underpinning of the decision is not sound.” Because I believe that “[e]ach party is entitled to overall financial orders which reflect the court’s discretion and are based upon the facts elicited and the statutory criteria”; id., 424; I would reverse the award as to the financial orders and remand the case for a new hearing on them.